Managed by Friess Associates, LLC Quarterly Report December 31, 2009 Dear Fellow Shareholders: In the midst of the most gut-churning moments of the market downturn in the first two months of 2009, the prognosis for the rest of the year seemed bleak. If offered the opportunity to fast-forward from February to the end of the year with a single-digit, calendar-year gain locked in, many investors probably would have welcomed the chance. Still, achieving a goal that seemed optimistic at the period’s outset ultimately became disappointing given benchmark returns that ranged from 26.46 percent for the S&P 500 Index to 37.21 for the Russell 1000 Growth Index. Brandywine Fund grew 8.62 percent in 2009. Brandywine Blue Fund returned 9.28 percent. Risk tolerance was 2009’s defining theme. With the market’s appetite for risk abruptly switching from absent to voracious, we occupied a middle ground as our investment strategy kept us focused on companies with solid near-term growth potential, high-quality earnings and healthy balance sheets. Most rewards accrued to investors who took on the most risk, and we were not part of that group. We’ve never thought it appropriate to expose the assets in our care to the kind of risk many other investors embraced in 2009 by favoring fundamentally challenged companies. We’ve always considered it a fair trade to trail the pack when struggling companies set the pace in exchange for avoiding the risk associated with owning companies with weak fundamentals. The balance between risk and reward is reached over time, and we believe focusing on individual-company earnings trends ultimately yields the optimal combination. No doubt, there were times during the past year when a little deference to the broader environment would have gone a long way. In such a rebound-minded climate, we could have taken more heed of the market’s top-down signals to recognize that certain companies were not going to work no matter what kind of nearer-term operational performance they delivered. Certain decisions in the December quarter reflected that thinking. Brandywine grew 3.88 percent in the December quarter. The Russell 3000 and Russell 3000 Growth Indexes gained 5.90 and 7.65 percent. Brandywine Blue posted a 4.79 percent return as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes rose 6.04, 6.07 and 7.94 percent. Holdings from the consumer discretionary sector detracted most from results versus benchmarks. Some notable detractors, including O’Reilly Automotive (Brandywine), AutoZone (both Funds) and Apollo Group (both Funds), have been familiar culprits in terms of their influence on relative results in the period since the market’s mood changed on March 9. From the time of their initial purchases, auto parts retailers O’Reilly Automotive and AutoZone benefited from aging cars and an economy that encouraged at-home repairs. Repeated quarters of double-digit earnings growth that beat expectations – even against a short-term spike in new car sales driven by “Cash for Clunkers” – went largely unnoticed. We remained patient until early in the quarter, when we decided Brandywine Brandywine Blue Cumulative Total Return % Change % Change Quarter 3.88 One Year 8.62 Five Years -6.71 -8.93 Ten Years -7.60 Inception 964.41* 494.25** Annualized Total Return Five Years -1.38 -1.85 Ten Years -0.79 Inception 10.35* 9.85** *12/30/85 **1/10/91 Expense Ratio*** Brandywine 1.08% Brandywine Blue 1.13% ***As stated in the Prospectus dated January 30, 2009 Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. assets dedicated to auto parts retailers would be better committed elsewhere. Their narrow focus on rebound stories seemed to give investors a blind spot for companies able to grow through the recession. Likewise, Apollo Group emerged as a compelling growth story in the recession and beyond. Enrollment at the for-profit education provider swelled while we held it, enabling the company to post quarterly earnings growth ranging from 23 to 30 percent, exceeding estimates in each instance. Apollo shares stalled and, more recently, fell as political attention, proposed changes in the student loan process and informal inquiries prompted investors to view for-profit education as a potential Congressional target. While little emerged to disrupt Apollo’s growth trajectory, we ultimately relented to the market’s mindset regarding for-profit education and sold Apollo to redeploy the proceeds into a new idea. A single-digit decline in McDermott International helped make the industrial sector the next most significant detractor from Brandywine’s December-quarter results. Brandywine’s largest holding from the sector, McDermott reported 35 percent September-quarter earnings growth, topping estimates by 25 percent. Those results drew less attention than a major competitor’s whose decline disappointed and sapped broader enthusiasm. McDermott still finished as one of Brandywine’s top percentage gainers for the year. Consumer staples holdings, including Avon Products and Walgreen Co., weighed on Brandywine Blue’s relative results. As a company that derives the majority of its revenue overseas, Avon shares suffered due to investor concerns that a strengthening U.S. dollar could erode profits. Walgreen’s expectation-beating 27 percent earnings growth in the November quarter did little for its share price in an environment where more economically sensitive companies outperformed. Technology holdings, which comprised the largest percentage of assets in Brandywine and Brandywine Blue, also provided the biggest performance boost to both Funds. Semiconductor holdings were the sector’s most pronounced contributors, led by graphics chip maker Nvidia Corp. Rising end-market demand driven by growing sales of new laptop and handheld wireless devices coincides with lean inventory levels, giving Nvidia pricing leverage at a competitively opportune time. Analysts predict the January quarter will represent an earnings inflection point marking the start of a run of growth that will carry through the company’s fiscal year ending January 2011. Visa (both Funds) was another top contributor from the technology sector. The electronic payments network operator grew year-over-year revenue 10 percent in the September quarter. Visa topped expectations with 28 percent earnings growth in the period and raised its forecast for results in the company’s fiscal year ending September For more information on companies that influenced December-quarter performance, please see Roses & Thorns on page 4 for Brandywine and page 9 for Brandywine Blue. The past year was a period of extremes, a type of environment that seems highly unlikely to repeat in 2010. According to a Bank of America – Merrill Lynch report, high-beta (high risk) stocks outperformed the S&P 500 Index by 137 percentage points from March 9 through November, an unrivaled achievement that suggests the run in riskier stocks is near its end. Most economists predict a slow-growth economic backdrop in 2010, the kind of setting that neither hurts nor helps a company’s prospects all that much. At the same time, Wall Street analysts are coming closer to consensus on 2010 earnings prospects after displaying a historic level of disagreement earlier in 2009. Companies will need to stand out in order to attract attention in this kind of climate. With about nine out of 10 companies we hold (89 percent) meeting or exceeding consensus earnings estimates in their most recently reported quarter, we believe holdings in the Brandywine Funds are poised to stand out. The average holdings in Brandywine and Brandywine Blue are expected to grow earnings 27 and 22 percent, respectively, in the year ahead while selling at less than 18 times 2010 estimates. Since we isolate companies we expect to exceed estimates, those growth rates are higher using our internal forecasts. Just as important, analysts predict the average Brandywine and Brandywine Blue holdings will grow revenue 16 and 15 percent, respectively, versus about 8 percent for the average S&P 500 Index company. We believe investors will demand true evidence of growth through sales increases as they move from betting on potential in 2009 to seeking tangible signs of progress in 2010. Thanks for your continued confidence and support. We’re working hard to generate performance that rewards your long-term focus. Bill D’Alonzo Brandywine Funds President January 8, 2010 2 Brandywine Fund % Change in Top Ten Holdings From Book Cost as of December 31, 2009 1. Dollar Tree, Inc. +25.7% 6. Maxim Integrated Products, Inc. +44.8% 2. Teva Pharmaceutical Industries Ltd. +34.4% 7. LSI Corp. +27.2% 3. McDermott International, Inc. +68.0% 8. Mattel, Inc. +10.1% 4. Lender Processing Services, Inc. +3.6% 9. Cisco Systems, Inc. +7.5% 5. Inverness Medical Innovations, Inc. +9.7% Amazon.com, Inc. +47.8% Earnings Growth The Portfolio’s Market Capitalization Earnings growth rates are based on consensus earnings estimates compiled by Baseline, as of December 31, 2009. Friess Associates expects the companies it isolates to exceed consensus expectations, so the growth rate of the portfolio’s companies would be higher using the firm’s internal estimates. Growth rates reflect year-over-year comparisons of aggregate earnings per share. Top Ten Industry Groups 3 Brandywine Fund December Quarter “Roses and Thorns” $ Gain Biggest $ Winners (in millions) % Gain Reason for Move Amazon.com, Inc. The online retailer grew September-quarter earnings 67 percent, beating estimates by 36 percent. While overall retail sales increased only modestly this year, Internet sales posted double-digit gains. Our research shows Amazon benefiting disproportionately from growth in e-commerce due to its massive distribution network and high levels of customer service. Innovative new products, such as its Kindle e-reader, and increasing third-party relationships are contributing to results. NVIDIA Corp. The manufacturer of high-level graphics chips for personal computers and gaming consoles traded higher as strengthening end-market demand and lean inventories supported favorable pricing. Consensus estimates for the quarter ending January 2010 call for earnings per share of $0.17 compared to a loss of $0.18 a year ago. A favorable outlook is supported by the increasing use of NVIDIA’s newest products in notebooks and handheld devices. Massey Energy Co. The sixth-largest U.S coal company gained ground as improving global economic conditions drove demand and supported pricing. In particular, declining metallurgical coal production and rising steel demand in China are creating an opportunity for domestic coal producers. We sold Massey when shares reached our target price during the quarter. EXCO Resources, Inc. Recent wells involved in the oil and natural gas producer’s fields in Haynesville Shale, located in North Louisiana and East Texas, and Marcellus Shale, located in Appalachia, are producing at higher rates than anticipated. EXCO has worked to improve its balance sheet while expanding its acreage in high-growth shale gas through acquisitions and joint ventures. The company has the funding to develop these properties without dilution or added debt. Teva Pharmaceutical Industries Ltd. The world’s leading generic drug manufacturer grew September-quarter earnings 24 percent, beating estimates. Revenues rose 25 percent, driven by the aggressive adoption of generic drugs by payers and patients as well as enhanced synergies related to an acquisition made in late 2008. With 210 Abbreviated New Drug Application filings pending with the FDA, of which 83 are first-to-file opportunities (having the potential for 180 days marketing exclusivity), we expect Teva to continue to benefit from its generic pipeline. $ Loss Biggest $ Losers (in millions) % Loss Reason for Move Comcast Corp. The largest cable-TV operator in the U.S. grew September-quarter earnings 17 percent, beating estimates by 12 percent. Continued operational progress was overshadowed by ill-received news that the company would explore the possibility of acquiring a stake in NBC Universal from General Electric. We sold Comcast during the quarter to fund an idea with greater near-term earnings visibility. American Eagle Outfitters, Inc. Despite taking steps to manage inventory and better reflect current fashion trends, the seller of casual youth apparel traded lower following disappointing same-store sales trends in October. While November sales were in-line with expectations, we sold on concerns that sales would not accelerate as much as expected in December and January, putting pressure on quarterly profits. Apollo Group, Inc. Upon announcing 41 percent August-quarter earnings growth that exceeded expectations, the largest for-profit education provider in the U.S. disclosed that the SEC was conducting an informal inquiry regarding its revenue recognition practices. The inquiry and additional concerns related to increased regulatory scrutiny for the industry going forward overshadowed fundamentals that include strengthening trends in enrollment, retention rates and margins. We sold Apollo during the quarter to fund an idea with greater near-term earnings visibility. Weatherford International Ltd. The global oil-field service provider’s leading-edge products in areas such as underbalanced drilling are helping it capture market share in international markets. Shares declined as concerns surfaced that a reduction in business from Petroleos Mexicanos, Mexico’s state-owned petroleum company, would impact near-term earnings results. We sold Weatherford during the quarter, using the proceeds to fund an idea with greater near-term earnings visibility. McDermott International, Inc. September-quarter earnings grew 35 percent, topping estimates by 25 percent. Shares traded lower as some investors took profits following a substantial run-up in share price. Demand for the company’s offshore oil and gas construction segment is expected to build in 2010 as exploration and development work increases. McDermott also benefits as a leader in equipment used for coal and nuclear power generation. During the quarter, McDermott announced it would split into two publicly traded companies in a move partly aimed at limiting the risk of missing out on lucrative U.S. government contracts. All gains/losses are calculated on an average cost basis 4 Brandywine Fund, Inc.
